Name: COMMISSION REGULATION (EC) No 631/97 of 10 April 1997 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 No L 96/6 EN Official Journal of the European Communities 11 . 4. 97 COMMISSION REGULATION (EC) No 631/97 of 10 April 1997 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine-sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector ('), as last amended by Regulation (EC) No 561 /97 (z), and in particular Article 3 (3) thereof, Whereas Article 55 (7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (% as last amended by Regulation (EC) No 536/97 (4), limits the grant of export refunds for wine-sector products to the volumes and expenditure agreed in the Agreement on Agriculture, concluded during the Uruguay Round multilateral trade negotiations; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions under which special measures may be adopted by the Commission to prevent the annual commitment level provided for under the Agreement being exceeded; Whereas, on the basis of information available to the Commission on 9 April 1997, the level of expenditure provided for in the Agreement could be exceeded unless the issue of export licences with advance fixing of the refund is restricted; whereas the submission of applica ­ tions should be suspended from 11 April 1997, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences for wine-sector products with advance fixing of the refund submitted from 9 April 1997 shall be refused and the submission of applications for such licences is hereby suspended from 11 April 1997. Article 2 This Regulation shall enter into force on 11 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 161 , 12. 7 . 1995, p. 2 . (2 ) OJ No L 85, 27 . 3 . 1997, p. 34 . 0 OJ No L 84, 27 . 3 . 1987, p. 1 . 4 OJ No L 83, 25 . 3 . 1997, p. 5 .